DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group I, Claim(s) 1-7 in the reply filed on 04/05/2021 is acknowledged. Claim(s) 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method/apparatus, there being no allowable generic or linking claim.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 02/21/2020 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.


Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 1-7 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 20180272766 to Wakita (hereinafter “Wakita”).
With respect to claim 1, Wakita discloses a recording device (1 FIG. 1) comprising: a medium placement unit on which a medium is fixedly placed (4/6 FIG. 1); a discharging unit configured to discharge liquid toward the medium placed on the medium placement unit (3 FIG. 1); a moving unit including the discharging unit, the moving unit being configured to move relative to the medium placement unit along a first axial direction (32 FIG. 1); one or more heating units provided at the medium placement unit and configured to heat the medium placed on the medium placement unit (71, 72, 73 FIG. 1); and a control unit configured to control the one or more heating units, wherein the control unit controls heating of the medium by the one or more heating units in accordance with a condition (FIG. 1 [0041]).

With respect to claim 2, Wakita discloses wherein the plurality of heating units are provided side by side in at least one of the first axial direction and a second axial direction that intersects the first axial direction; and the control unit is configured to change a heating state of the plurality of heating units in at least one of the first axial direction and the second axial direction (71, 72, 73 FIG. 1 [0041]).
With respect to claim 3, Wakita discloses wherein the control unit is configured to select, from among the plurality of heating units, at least one heating unit that overlaps, in the first axial direction and the second axial direction, the medium placed on the medium placement unit to heat the medium (71, 72, 73 FIG. 1 [0041]).
With respect to claim 4, Wakita discloses wherein the control unit uses a type of the medium as the condition (71, 72, 73 FIG. 1 [0041]).
claim 5, Wakita discloses wherein the control unit uses, as the condition, an amount of liquid discharged from the discharging unit to the medium (71, 72, 73 FIG. 1 [0041]).
With respect to claim 6, Wakita discloses wherein the control unit uses, as the condition, at least one of a temperature and a humidity in an environment in which the device is installed (71, 72, 73 FIG. 1 [0041]).
With respect to claim 7, Wakita discloses wherein the control unit controls, among the plurality of heating units, an overlapping heating unit and a neighboring heating unit to be in an identical heating state, the overlapping heating unit overlapping, in the first axial direction and the second axial direction, a high concentration region over a largest range, the high concentration region being a region of the medium where a largest amount of the liquid is discharged, the neighboring heating unit being adjacent to the overlapping heating unit in one of the first axial direction and the second axial direction (71, 72, 73 FIG. 1 [0041]).


Conclusion
The prior art made of record, whether or not relied upon, is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 20030161552 to Shima et al discloses specifically controlling the heating.
U.S. Patent Publication No. 20180229517 to Cloots discloses controlling heating and a vacuum support.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathhew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853